DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 08 December 2020 and 24 August 2021 (2) fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all non-patent literature citations do not include a date of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2010/0006308 A1).
Schmidt et al. ‘308, as best viewed in Fig. 4, discloses a steerable toolbar system, comprising:
regarding claim 1,
(a) a steerable implement comprising:
(i) a toolbar (32) in operable communication with a hitch (60);
(ii) at least one link (38) extending between the hitch and the toolbar (32);
(iii) at least one actuator (166, 167) in communication with the at least one link (38); and
(iv) a pivot disposed at a connection point between the hitch and the toolbar (Fig. 4); and
(b) a controller (172) in electronic communication with the at least one actuator, wherein the controller is configured to adjust the angle of the toolbar relative to the hitch via the at least one actuator;
regarding claim 4,
wherein the toolbar (32) rotates about the pivot in response actuation of the at least one link;
regarding claim 5,
further comprising a hitch position sensor (182) in electronic communication with the controller, wherein the hitch position sensor is constructed and arranged to send signals to the controller about the position of the hitch; and
regarding claim 7,
wherein the controller is in further communication with a guidance system (GPS guidance).  

	Regarding claims 15-20, the method steps and structural limitations recited therein are inherent to use of the system disclosed by Schmidt et al. ‘308.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2010/0006308 A1).
Regarding claims 2 and 3, Schmidt fails to teach a telescoping link.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the at least one link of the prior art system as a telescoping link having extended and retracted positions via the at least one actuator, since the examiner takes Official Notice of the same as commonly used across various arts for imparting adjustability to the lengths of linking members.  One having ordinary skill in the art would have been motivated to make the modification to provide for variation in the distance between the tractor and the toolbar.
	Regarding claim 6, Schmidt fails to teach two fold hinges.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have added two fold hinges to the prior art system such that the toolbar would have been foldable substantially parallel to the hitch, since the examiner takes Official Notice of the structure as known in the art earth working.  One having ordinary skill in the art would have been motivated to make the modification for ease of transport of the toolbar when not in use.

Allowable Subject Matter
Claims 8-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
30 September 2022